Abatement Order filed November 15, 2011.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00929-CR
                                      ____________

                              GREGORY HEARN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee


                        On Appeal from the 185th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1296471


                                ABATEMENT ORDER

       Appellant is not represented by counsel on appeal.           Appellant has requested
appointment of counsel.        This court is unaware whether appellant is entitled to
appointment of counsel and to proceed without the payment of costs. Accordingly, we
enter the following order.

       We ORDER the judge of the 185th District Court to immediately conduct a hearing
at which appellant and counsel for the State shall be present to determine whether appellant
desires to prosecute his appeal, and, if so, whether appellant is indigent and, thus entitled to
appointed counsel and a free record. The judge shall appoint appellate counsel for
appellant, if necessary. The judge shall see that a record of the hearing is made, shall
make findings of fact and conclusions of law, and shall order the trial clerk to forward a
record of the hearing and a supplemental clerk’s record containing the findings and
conclusions. Those records shall be filed with the clerk of this court on or before
December 15, 2011.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
Court’s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.

       It is so ORDERED.



                                           PER CURIAM




                                              2